  Case 13-45411         Doc 43     Filed 02/11/19 Entered 02/11/19 07:57:08              Desc Main
                                      Document Page 1 of 3


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 13-45411
         Shirley A Burton

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/22/2013.

         2) The plan was confirmed on 03/06/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/17/2014.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/13/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $41,587.00.

         10) Amount of unsecured claims discharged without payment: $123,105.85.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-45411       Doc 43     Filed 02/11/19 Entered 02/11/19 07:57:08                     Desc Main
                                   Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor            $45,862.00
       Less amount refunded to debtor                         $229.67

NET RECEIPTS:                                                                                $45,632.33


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $3,855.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $1,994.03
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $5,849.03

Attorney fees paid and disclosed by debtor:               $145.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed        Paid         Paid
CAP1/Menard                   Unsecured      1,325.00            NA              NA            0.00       0.00
CAPITAL ONE NA                Unsecured      2,247.00       2,247.60        2,247.60        561.90        0.00
CAVALRY PORTFOLIO SERVICES    Unsecured         856.00        856.12          856.12        214.03        0.00
CHASE                         Unsecured      2,431.00            NA              NA            0.00       0.00
CITIBANK NA                   Unsecured      2,300.00       2,300.83        2,300.83        575.21        0.00
FIRST AMERICAN BANK           Unsecured     21,345.00     21,373.47        21,373.47      5,343.37        0.00
FIRST AMERICAN BANK           Secured       21,345.00            NA              NA            0.00       0.00
LVNV FUNDING                  Unsecured         341.00        382.13          382.13          95.53       0.00
MOMA FUNDING LLC              Unsecured         399.00        443.33          443.33        110.83        0.00
PRA RECEIVABLES MGMT          Unsecured      2,353.00       2,441.84        2,441.84        610.46        0.00
PRA RECEIVABLES MGMT          Unsecured      1,198.00       1,198.24        1,198.24        299.56        0.00
PRA RECEIVABLES MGMT          Unsecured         817.00        852.28          852.28        213.07        0.00
PRA RECEIVABLES MGMT          Unsecured      1,442.00       1,477.06        1,477.06        369.27        0.00
PRA RECEIVABLES MGMT          Unsecured         767.00        816.34          816.34        204.09        0.00
PRA RECEIVABLES MGMT          Unsecured         386.00        386.81          386.81          96.70       0.00
QUANTUM3 GROUP LLC            Unsecured      3,350.00       3,350.84        3,350.84        837.71        0.00
ROGERS & HOLLAND              Secured              NA       1,960.52            0.00           0.00       0.00
ROGERS & HOLLAND              Unsecured      1,960.00           0.00        1,960.52        490.13        0.00
TD BANK USA                   Unsecured         441.00        441.63          441.63        110.41        0.00
WEST SUBURBAN BANK            Unsecured     71,372.00    118,604.11       118,604.11     29,651.03        0.00
WEST SUBURBAN BANK            Secured      175,000.00            NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-45411         Doc 43      Filed 02/11/19 Entered 02/11/19 07:57:08                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $159,133.15         $39,783.30              $0.00


Disbursements:

         Expenses of Administration                             $5,849.03
         Disbursements to Creditors                            $39,783.30

TOTAL DISBURSEMENTS :                                                                      $45,632.33


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
